DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 02/04/2022, in which claims 1, 10, 16, 17 were amended, claims 6, 9, 14, 22-24 were cancelled, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching the substrate with the complementary pattern as a mask, wherein etching the substrate comprises etching trenches partially into but not entirely through a single layer of the substrate” of claim 1, the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching the substrate with the complementary pattern as a mask, wherein etching the substrate comprises etching trenches partially into but not entirely through a single layer of the substrate” of claim 10, and the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching trenches partially into but not entirely through a single layer of the substrate with the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Specifically, the specification does not describe the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching the substrate with the complementary pattern as a mask, wherein etching the substrate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 10-13, 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Regarding claim 1, claim 1 recites “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching the substrate with the complementary pattern as a mask, wherein etching the substrate comprises etching trenches partially into but not entirely through a single layer of the substrate.” However, the specification does not provide any description of the above limitation. Specifically, the original specification identifies substrate as element 105 and nowhere in the original specification and the drawing discloses etching substrate 105. Besides, Applicant explicitly discloses that subsequent to removing the polymer pattern and the plurality of target regions of the target material (Fig. 10-11), etching the sacrificial substrate layer [140] with the complementary pattern [230] as a mask, wherein etching sacrificial substrate layer [140] comprises etching trenches entirely through a single layer of the sacrificial substrate layer [140]. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 1. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 1 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Regarding claim 10, claim 10 recites the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching the substrate with the complementary pattern as a mask, wherein etching the substrate comprises etching trenches partially into but not entirely through a single layer of the entirely through a single layer of the sacrificial substrate layer [140] with the complementary pattern [230] as a mask (Fig. 12) after removing the polymer pattern and the plurality of target regions of the target material (Fig. 10-11). Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 10. Accordingly, claim 10 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Regarding claim 16, claim 16 recites the limitation “subsequent to removing the polymer pattern and the plurality of target regions of the target material, etching trenches partially into but not entirely through a single layer of the substrate with the complementary pattern as a mask.” As explained above, nowhere in the original specification and the drawing discloses etching substrate 105. Applicant’s specification and the drawings only discloses etching trenches entirely through a single layer of the sacrificial substrate layer [140] with the complementary pattern [230] as a mask (Fig. 12) after removing the polymer pattern and the plurality of target regions of the target material (Fig. 10-11). Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 16. Accordingly, claim 16 and all claims depending therefrom were not in possession of Applicant at the time of filing.

The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8, 10-13, 15-21 have been considered but are moot in view of the new ground of rejection.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822